Opinion issued April 15, 2010
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00125-CR
———————————
Rodney Dewayne Banks, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the County Criminal Court at Law No. 12 
Harris County, Texas

Trial Court Case No. 1618345
 

 
MEMORANDUM OPINION
          On April
5, 2010, appellant filed a motion to dismiss the above-referenced appeal.  The motion complies with the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a
decision.  Accordingly, the motion is granted
and the appeal is dismissed. 
          The Clerk of this Court is directed to
issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Jennings, Hanks, and Bland.
Do
not publish.   Tex. R. App. P. 47.2(b).